In an action, inter alia, for a judgment declaring that the partnership between the plaintiff and the defendant has been dissolved, and an accounting, the defendant appeals from stated portions of an order of the Supreme Court, Queens County (Weiss, J.), dated June 13, 2003, and the plaintiff cross-appeals, as limited by his brief, from so much of the same order as granted that branch of the defendant’s motion which was to impose a sanction on the plaintiff pursuant to 22 NYCRR 130-1.1.
Ordered that the appeal by the defendant is dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as cross-appealed from, without costs or disbursements.
Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in granting that branch of the defendant’s motion which was pursuant to 22 NYCRR 130-1.1 to impose a sanction against him on the ground that his repetitive discovery motions, made more than four years after the commencement of the action and after multiple discovery stipulations and orders had been entered, were intended to delay this matter and harass the other party (see Tyree Bros. Envtl. Servs. v Ferguson Propeller, 247 AD2d 376 [1998]).
*439The plaintiff’s remaining contentions are without merit. Crane, J.E, Mastro, Skelos and Lifson, JJ., concur.